DETAILED ACTION
      Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
2.	Acknowledgment is made of the present application is a continuation of United States Patent Application Serial No. 16/181,664, filed on Nov. 6, 2018, now US 10,848,340, which is continuation of United States Patent Application Serial No. 15/037,955, filed on May 19, 2016, now US 10,122,543, which is a United States National stage entry Application of the International Application Serial No. PCT/US2014/066654, filed on Nov. 20, 2014, which claims priority from each of United States Provisional Patent Application Serial No. 61/906,579, filed on November 20, 2013; United States Provisional Patent Application Serial No. 61/993,938, filed on May 15, 2014 United States Provisional Patent Application Serial No. 62/001,252, filed on May 21, 2014; and United States Provisional Patent Application Serial No. 62/008,917, filed on June 6, 2014. 

Preliminary/Supplemental Amendment
3.	Acknowledgment is made of Applicant’s submission of the supplemental amendment, dated March 15, 2022. Claims 1-33 have been cancelled; claim 34 has been amended; claims 35-54 are new.
Upon entering the amendment, claims 34-54 are pending. This communication is considered fully responsive and sets forth below. 
Examiner's Notes
4.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Nonstatutory Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
6.	Claim 34 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,848,340. 
Regarding claim 34, it recites, “A system comprising: 
a communication port that comprises a connector and a signal path communicatively coupled to the connector; and 
a power management component configured to: 
obtain measurements associated with a signal path used for communication by the system via a communication port; 
manage power use in the system based on the obtained measurement, wherein the managing comprises: 
determine based on the obtained measurements, connectivity related information associated with connectivity of the system via the communication port; and 
apply based on the information one or more power use reduction measures, wherein the one or more power use reduction measures comprise transitioning between different power related states.”
Claim 1 of U.S. Patent No. 10,848,340 recites, “A system comprising: 
a communication port that comprises a connector and a signal path communicatively coupled to the connector; and 
a power management component configured to: 
obtain measurements associated with the signal path; 
determine based on the obtained measurements, whether an external cable is mated to the connector; and 
transition the system to a sleep mode when it is determined that the external cable is not mated to the connector.” 
Based on the information presented above, both claim 34 and claim 1 of U.S. Patent No. 10,848,340 are a system claim comprising a communication port and a power management component; claim 34 includes similar elements that is a part of claim 1 of U.S. Patent No. 10,848,340, by using different wordings, e.g., “obtain measurements associated with a signal path used for communication by the system via a communication port” instead of “obtain measurements associated with the signal path” as in claim 1 of U.S. Patent No. 10,848,340. 
In fact, claim 34 is merely a broader version of the claim 1 of U.S. Patent No. 10,848,340 by using some broad terms, e.g., “transitioning between different power related states” instead of “transition the system to a sleep mode” as in claim 1 of U.S. Patent No. 10,848,340; by eliminating some terms, e.g., “whether an external cable is mated to the connector” as indicated in italics in claim 1 of U.S. Patent No. 10,848,340. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). 
Same rationale applies to claims 35, 36, and 39-44 as follows:
7.	Claims 35 and 36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2 and 3 of U.S. Patent No. 10,848,340, individually. 
8.	Claims 39-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4-9 of U.S. Patent No. 10,848,340, individually. 
9.	Claims 37 and 38 are objected to since they both depend from claim 34. 
 Statutory Double Patenting
10.	Claim 45 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of U.S. Patent No. 10,848,340. 
Regarding claim 45, it recites, “A method, comprising: 
in a communication device that comprises a communication port comprising a connector and a signal path communicatively coupled to the connector: 
obtaining measurements associated with the signal path; 
determining based on the obtained measurements, whether an external cable is mated to the connector; and 
transitioning the communication device to a sleep mode when it is determined that the external cable is not mated to the connector.”
Claim 11 of U.S. Patent No. 10,848,340 recites, “A method, comprising: 
in a communication device that comprises a communication port comprising a connector and a signal path communicatively coupled to the connector: 
obtaining measurements associated with the signal path; 
determining based on the obtained measurements, whether an external cable is mated to the connector; and 
transitioning the communication device to a sleep mode when it is determined that the external cable is not mated to the connector.” 
Based on the information presented above, claim 45 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of U.S. Patent No. 10,848,340.
Same rationale applies to claims 46-54 as follows:
11.	Claims 46-54 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 12-20 of U.S. Patent No. 10,848,340, individually. 

Allowable Subject Matter
12.	Claims 34-44 would be allowable if the issues related to the nonstatutory obviousness-type double patenting got resolved. The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Taylor et al. (US 6,125,449) and Dohrmann et al. (US 2008/0117029) are generally directed to various aspects of in response to the activation signal, a system management interrupt is generated to invoke an SMI handler to change the power state of the computer; and the alarm system, including ease of programming of a family or group of interoperating alarm devices via a learn mode that detects new devices and provides reliable accounting of the group via state dumps to an external system. 
However, in consideration of the claims amendment with remarks filed March 15, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
 “determine based on the obtained measurements, connectivity related information associated with connectivity of the system via the communication port;” and “apply based on the information one or more power use reduction measures, wherein the one or more power use reduction measures comprise transitioning between different power related states,” as in claim 34.
Dependent claims 35-44 are also allowable for incorporating the features recited in the independent claims.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Taylor et al. (US 6,125,449) is cited to show various aspects of in response to the activation signal, a system management interrupt is generated to invoke an SMI handler to change the power state of the computer; 
Dohrmann et al. (US 2008/0117029) is directed to the alarm system, including ease of programming of a family or group of interoperating alarm devices via a learn mode that detects new devices and provides reliable accounting of the group via state dumps to an external system;
Comsa et al. (US 2012/0207040) is cited to show a method for in-device interference mitigation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WEI ZHAO/           Primary Examiner, Art Unit 2473